Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 23, 2022

The Court of Appeals hereby passes the following order:

A22A0445. AMMON SUMRALL v. GARY LONG.

      The trial court entered an order denying prison inmate Ammon Sumrall’s
petition for a writ of mandamus in this civil case. Sumrall filed a notice of appeal
from that order.1 We, however, lack jurisdiction.
      While judgments and orders granting or refusing to grant mandamus relief are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Brock v. Hardman, 303 Ga. 729, 731
(2) (814 SE2d 736) (2018); Harris v. State, 278 Ga. 805, 806 (1) (606 SE2d 248)
(2004). “Compliance with the discretionary appeals procedure is jurisdictional.”
Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).




      1
         Sumrall filed his appeal in the Supreme Court, which transferred the case to
this Court because the order on appeal (entered in a civil case that sought relief
related to another civil case) did not fall within that Court’s limited jurisdiction over
mandamus cases. See Case No. S22A0062 (Sep. 8, 2021).
    Sumrall was thus not entitled to file this direct appeal, which is hereby
DISMISSED.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   03/23/2022
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.